Notice of Pre-AIA  or AIA  Status
The present application is not currently being examined under the pre-AIA  first to invent provisions by the examiner.   Applicant should take notice that the instant application does not appear to be entitled to a pre-AIA  status due to being a CIP application as addressed below.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 16238054 and 11872613, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The examiner has reviewed the originally filed specification and originally filed claims in 11872613 (original claims 1-20) and 16238054 (original claim 1) and has identified numerous claim limitations that do not appear to have any support in the parent cases.  The applicant appears to be have expanded upon the original disclosure made in 11/872, 613 by reciting new subject matter that represents continuation-in-part material.  The following claims and claimed elements do not have support in the parent cases relied upon under 35 USC 120:
Claims 1 and 20 recite new subject matter as follows:
in response to at least one of the determining…identifying errors in producing the formatted title information or identifying errors in producing the title product results
The only mention of errors in the specification is found in paragraph 036 where it is disclosed that errors found while searching are provided in the report that is sent to the user.  This is not an identification of errors for producing the formatted title information and is not an error in producing the results, it is disclosure to an error found while searching.  The sending of the data to a human analyst is taught in paragraph 009 by disclosing that missing information is determined.  The claim recites missing information as a separate element so it is not the same as the recited errors noted above.  Paragraph 029 discloses that data that requires further attention is sent to workstations for processing by a human analyst. This is not a disclosure to detecting errors in producing the formatted title information or in producing the results.  For this reason the broadest reasonable interpretation of the claim only requires one condition as the trigger condition that sends the results to an analyst.  The scope includes sending the results to the analyst in response to errors in producing the results.  No disclosure to errors as claimed is found in the specifications of the parent cases.  Missing information is taught and information that requires further attention is taught but nothing about the claimed errors in addition to the missing information.  
Claim 5 is reciting subject matter that is not found in the original disclosure of the parent cases.  Nothing was disclosed in the parent cases about determining tax due dates as is currently claimed.
Claim 7 recites that the type of title products includes a legal information report, and identity related report, a commitment report, or a legal or vesting report (in addition to the claimed vesting information report that was originally disclosed).  These reports were not disclosed in the parent cases.
Claims 8 and 9 are reciting subject matter that is not found in the parent cases.
Claim 13 is reciting subject matter that is not found in the parent cases.  Nothing was originally disclosed in the parent cases about replacing title information with the more recent documents associated with the property or title product.
Claim 18 recites that the documents found to be outdated are displayed.  This was not disclosed in the parent cases because the original disclosure states that the outdated information is summarized.  Nothing is disclosed about actually displaying the
 outdated information that has been ignored as is now claimed.
This application repeats a substantial portion of prior Application No. 16238054 (filed 01/02/2019) and 11/872,613 (filed 10/15/2007), and adds disclosure not presented in the prior applications.  Because this application names the inventor or at least one joint inventor named in the prior application, it constitutes a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
For purposes of examination, the filing date for the pending claims is considered to be 10/16/2020 due to the additional of new subject matter in the claims that is not supported by the originally filed specifications or claims of the parent cases.  The applicant is not entitled to the earlier date of the parent cases that goes back to the year 2006.  Because the claims contain CIP material the applicant only gets the benefit of the instant filing date, which is 10/16/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, 19, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir.1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Vas-Cath, 935 F.2d at 1562-63; Ariad, 598 F.3d at 1351.   The written description requirement of 35 U.S.C. 112, first paragraph applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Ariad, 598 F.3d at 1349; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46 (Fed.Cir. 2005); Regents of the University of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. See Ariad, 598 F.3d at 1350; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement"). In addition, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.") (citing Eli Lilly, 119 F.3d at 1568). 
For claims 8, 9, the examiner notes that the specification does not disclose anything about how the clamed function are caused to occur.  The specification does not disclose the claimed filtering of the complete data or the generation of the complete data and does not provide any guidance regarding how this step(s) are being performed by the claimed processor.  The applicant has not provided an adequate written description of the invention in this regard.  It is not even clear what the complete data is or what the filtering has to do with the process originally disclosed in the specification because this is CIP subject matter that was added to a claim but it not found in the specification.   This is not new matter because claims 8 and 9 are original claims to the instant application but they suffer from written description problems for the above reason.  The specification does not contain an adequate written description of the invention that is sufficient to convey possession to one of skill in the art for the claimed invention.
For claim 19, the applicant recites that the processor determines that the rules need to be updated based on changes to laws or risk profiles, etc..  Upon reviewing the specification for guidance on how the processor is going about the act of determining that the rules need to be updated, it is noted that there is no guidance at all.  The only reference to updating the rules database is found in the specification in paragraph 033 as follows:
The rule database 118 rules may be updated using a rule workstation 302. A system operator with special access privileges may update the rule database 118 because of changes in underwriting practice, changes to title products, changes in laws, changes in underwriting risk profiles or any other reason that warrants a business rule change.

The specification teaches that it is a user (a person) that determines if a change to the rules needs to be made.  There is not discussion that explains how the processor can go about and itself determine that rules need to be changed.  This is done by the system operator, not the processor.  The specification does not contain an adequate written description of the invention that is sufficient to convey possession to one of skill in the art for the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a system and a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of generating a title product such as a title search report as is known for real estate sales and transfers.  
Using claim 20 as a representative example that is applicable to claim 1, the abstract idea is defined by the elements of:
parsing and formatting title information related to a property to produce formatted title information; 
applying a rule from a plurality of rules to the formatted title information to produce title product results; 
excluding a subset of the formatted title information that is determined to be outdated, based on comparing the dates associated with the subset of formatted title information to other formatted title information; 
identifying missing information; 
determining that at least one of a liability amount or a sale amount exceeds a threshold for a transaction type; and 
sending the title product results to a human analyst for at least one of correcting data, making decisions, entering supplemental data, responding to supplemental queries or conducting a secondary review, in response to at least one of the determining that at least one of the liability amount or the sale amount exceed the threshold, the identifying the missing information, identifying errors in producing the formatted title information or identifying errors in producing the title product results

The above limitations are reciting a process by which a title search is being performed so that a report can be generated, such as for insurance underwriting purposes.  The concept of performing a title search to determine any possible defects in a chain of title is reciting a certain method of organizing human activities that is a fundamental economic practice and is essentially just following a set of rules that are used to process the information.  As is stated in paragraph 003 of the specification, title searches are used to determine any problems with a title for a parcel of land.  This is a fundamental and central part to any real estate transaction.  Paragraph 004 discloses that title insurance is used to protect against errors in a given title.  Paragraph 005 discloses that the title search process is used to evaluate risk associated with underwriting for insurance.  This is a commercial activity that is a fundamental part to processing real estate transactions and is reciting a human activity.  Before the invention of computers and electronic data storage title searches and the processing of title search results into reports as performed by hand by human beings where the reports were generated using pen and paper.  For these reasons the above noted limitations are found to be reciting a certain method of organizing human activities that is a fundamental economic practice of mitigating risk associated with underwriting of title insurance policies for parcels of land.  
For claim 20, the additional element of the claim is the recitation to “by a processor” for all but one of the claimed steps to the method.  Claim 1 also recites the additional element of a processor and tangible non-transitory memory with instructions to perform the steps that define the abstract idea.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computing device (a processor and memory) that is being merely used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited computing device with a processor and memory.  This does not amount to more than a mere instruction to implement the abstract idea on a computer which is a link to a particular technological environment (computer implementation of the abstract idea).  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device with a processor and memory to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the PEG.  
For claim 2, the receipt of a response from the human analyst and generating results with display of the results is a further recitation to the same abstract idea that was found for claim 1.  People can do what is claimed without computers.  This claim is reciting actions that can be taken by humans and that are not computer centric in any manner.  The processor has been treated in the same manner as was addressed for claim 1 and does not provide for integration at the 2nd prong or significantly more at step 2B.
For claims 3, 4, 5, sending supplemental queries in response to identifying missing information, analyzing the title product results in view of exceptions and determining tax due dates are all considered to be a further embellishment of the same abstract idea that was set forth in claim 1.  Nothing is claimed that does not amount to an activity that a person can perform.  Title searches also involve looking at exceptions as the specification admits so this limitation is clearly part of the abstract idea of performing a title search and generating results.  The determining of tax due dates can be done by people and was done by people prior to the invention of computers; therefore, this limitation is also part of the abstract idea.  The processor has been treated in the same manner as was addressed for claim 1 and does not provide for integration at the 2nd prong or significantly more at step 2B.
For claim 6, obtaining additional information is part of the abstract idea.  This is just claiming that a legal description of the property is obtained.  This is a step that people can perform and describes human activity.  The processor has been treated in the same manner as was addressed for claim 1 and does not provide for integration at the 2nd prong or significantly more at step 2B.
For claim 7, the recited types of title products are what serves to define the abstract idea.  The title product itself is a report and is part of the abstract idea.  Nothing additional is claimed but a further recitation to the same abstract idea of claim 1.
For claims 8, 9, people can filter and generate complete data from incomplete data.  This is the act of a person filling out data or correcting data such as a date or name or address.  This is part of the abstract idea.  The processor has been treated in the same manner as was addressed for claim 1 and does not provide for integration at the 2nd prong or significantly more at step 2B.
For claims 10, 11, scheduling a task is considered to be part of the abstract idea of the claims.  This can be done by a person to who is scheduling a task to be performed.  This serves to define more about the abstract idea of the claims.  The same is concluded for the queuing of the task.  Queuing is putting a task in a line or on a list of tasks to be executed in an order.  This defines part of the abstract idea.  The processor has been treated in the same manner as was addressed for claim 1 and does not provide for integration at the 2nd prong or significantly more at step 2B.
For claim 12, updating the rules database based on new regulations is a step that is part of the abstract idea of the claims and is something done by people who are the ones programming and determining the rules to be followed for the processing of the title search documents.  The processor has been treated in the same manner as was addressed for claim 1 and does not provide for integration at the 2nd prong or significantly more at step 2B.
For claim 13, the claimed replacing of documents is also part of the abstract idea of the claims.  People can do what is claimed.  No additional element is claimed beyond a further defining of the abstract idea.
For claims 14, 15, using information from a prior policy and/or searching a proprietary database (just a database because the word proprietary does not define any structure) are element(s) of the abstract idea.  The information and the processing of the information is what defines the abstract idea of the claims.  This includes searching as part of the title search process.  The processor has been treated in the same manner as was addressed for claim 1 and does not provide for integration at the 2nd prong or significantly more at step 2B.
For claim 16, the sending of the results to workstations (broadly recited and amounting to generic computers), storing the results, allocating a time period for the results, and executing a task, are all elements that are part of the abstract idea.  The processor has been treated in the same manner as was addressed for claim 1 and does not provide for integration at the 2nd prong or significantly more at step 2B.
For claim 17, requesting the title product by a user is part of the abstract idea.  The user device is generally recited and amounts to a generic computing device that can send data.  This is a further instruction for one to practice the invention using generic computers and does not provide for integration or significantly more in combination with the recited processor.
For claim 18, displaying the data that is excluded because it is outdated is a recitation to showing the information to a user, such as by showing them a piece of paper with the information.  This serves to define more about the abstract idea of the claims.
For claim 19, the determining that the rules need to be changed and proving access to change the rules are both elements that are also part of the abstract idea.  People are the ones that determine the rules need to be changed according to the specification.  Having a human analyst update the rules after being granted access is reciting a human activity of having a person update stored data.  This is part of the abstract idea.  The processor has been treated in the same manner as was addressed for claim 1 and does not provide for integration at the 2nd prong or significantly more at step 2B.
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10-12, 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blackman et al. (20080091458) in view of Campbell et al. (20170286207).
For claims 1, 6, 7, 17, 20, Blackman teaches receiving a request for a title product and generating title product results, such as is known for title searches for insurance underwriting.  The claimed parsing and formatting of title information and applying rules to produce title results as claimed.  See paragraphs 011 and 027.  The claimed types of title products of claim 7 are disclosed by Blackman, see paragraph 024.  The claimed excluding of information determined to be outdated is disclosed in paragraph 038.  The claimed missing information is disclosed in paragraph 011 where it is disclosed that the rule engine identifies missing information and can send queries to system operators to address the missing information.  The claimed determining of the liability or sale amount and the claimed threshold is disclosed in paragraph 027.  The claimed sending of the results to a human analyst is taught by Blackman when information requires further attention or for missing information as claimed.  
Blackman does not teach sending the results to a human analyst when errors are found in producing the title results.  This is one of the multiple broadest reasonable interpretations of the claim due to the language of “in response to at least one of…” that includes just the CIP subject matter limitations.
Campbell teaches a system and method for processing electronic information for organizations in the context or business workflow management systems.  Campbell is directed to error handling related to content items that are part of a business workflow system, see paragraph 005.  Disclosed in paragraph 052 is that the system can send notifications to users about errors being detected and that require correction.  This is considered to satisfy an error in producing the title document as claimed, which is detecting an error in a document that requires the attention of a user.  This reference is cited to specifically show that error detection for documents in a workflow system is known in the art.  Error handling in various systems that notify users of the errors is well known to those of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Blackman with the ability to detect errors in title search documents and the reports, so that human users can be notified of the errors so that they can be addressed.  This yields the predictable result of being able to correct the errors and would have been obvious to add to Blackman that already teaches identification of missing information or information that requires further attention (broadly recited and does not equate to the claimed errors).
For claims 2, 3, Blackman teaches the supplemental queries and receiving responses from human analyst, see paragraphs, 031-032, 034.
For claim 4, see paragraph 029 where searching for an exception is disclosed.  This satisfies what is claimed.
For claims 10, 11, 16, see paragraph 033 where the use of a scheduler is disclosed, along with allocation of a time for completing a task.
For claims 12, 19, see paragraph 033 where it is disclosed that a user can update the rules in the rules database using the system, where the user has access to make the changes.  This satisfies what is recited in claim 12.  For claim 19, it is not disclosed that the processor is the one that is determining if the rules need to be changed and then providing access to a human analyst to update the rules.  In Blackman the disclosure is limited to a user being the one that is updating the rules database.  Nothing was disclosed about the processor making the decision that rules need to be updated and notifying a user to make the changes.  This is taken as automation the manually performed step of determining if updates to the rules needs to be made, which is done by a human being in Blackman.  To merely automate that process is considered to be obvious to one of ordinary skill in the art.
For claims 14, 15, see paragraph 025 where the use of a prior policy is disclosed.
For claim 18, not disclosed is that the ignored and outdated information is displayed.  Blackman teaches in paragraph 036 that the title product results includes the relevant documents and that the results describe the documents that no longer apply.  However, the documents that are ignored and not being provided to the user because Blackman only teaches that the relevant documents are provided to the user and ignored and outdated documents are not what is meant by the relevant documents.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Blackman with the further ability to provide the ignored and outdated documents in addition to the relevant documents so that the use is not only given a description of the documents that were ignored but can have copies of the documents.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10846807.  Although the claims at issue are not identical, they are not patentably distinct from each other because the currently pending claims are anticipated by the patented claims.  The scope of the pending claims is encompassed by the scope of claims 1-20 of the patent.  
The claimed recitations for claims 1 and 20 are found in patented claim 1 of 10846807.  The currently pending claims are simply broader than the patented claims but are part of the scope of the patented claims.  
For claims 2-19, see patented claims 2-15, 17-19 that correspond to what has been claimed.  
The examiner notes that the patented claims addressed for the double patenting rejection are not originally filed claims that are looked to when making the determination of whether or not the earlier filing dates of the parent cases applies.  The examiner wanted to make this distinction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Cantral (20060039610) discloses a system and method for processing customer requests for a title search. See paragraphs 004-006. Paragraph 007 specifically discloses the use of the invention with a request for a title search. Disclosed is that manual processing and locating of documents is laborious and inefficient (PO05) and that automation provides advantages over the cumbersome and costly manual processing of documents. The claimed processor is 10 and has memory as claimed, see paragraphs 024 and 029. The claimed receiving of a request for a title product is disclosed in paragraphs 050 and 051 of Cantral. Disclosed is that the title search can be automated to produce customized reports for customers. Disclosed in paragraph 057 is that an address for the property is provided by the customer which satisfies the
claimed providing of property information identifying the property. The searching of a first database is disclosed in paragraphs 056 and 063 where it is disclosed that data requests are sent to search for data in relation to the title search. The parsing and formatting of the data is disclosed in paragraphs 059, 065, 067, and 068. Cantral discloses that rules are applied to the data as claimed, see paragraphs 059 and 079 as examples. Title product results are generated as claimed. The examiner notes that Cantral discloses in paragraphs 071-073 that a manual review of the data may occur to determine if there are any corrections that are required. Disclosed is that the review is sent to a human operator for manual review, with the human operator making any necessary changes to update the data in the system.  However, Cantral does not teach or suggest all that is claimed.
Radigan (20050216109, paragraph 055) and Fulton et al. (20150242411, paragraph 011) disclose error handling systems that can detect errors for data files and can notify a human user of the error so that it can be corrected.  This is relevant to the claimed sending of the results to a human when errors are detected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687